Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  November 7, 2017                                                                                      Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  156499(24)                                                                                               David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                           Kurtis T. Wilder,
  JUDY KISH and JOYCE BANNON,                                                                                          Justices
  Individually and as Representatives
  of a class of similarly-situated persons
  and entities,
                 Plaintiffs-Appellees,
                                                                     SC: 156409
  v                                                                  COA: 336880
                                                                     Oakland CC: 2015-149751-CZ
  CITY OF OAK PARK,
             Defendant-Appellant.
  ________________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  for filing its reply is GRANTED. The reply will be accepted for filing if submitted on or
  before November 28, 2017.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 November 7, 2017
                                                                                Clerk